DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final Office action is in response to Applicant’s amendment filed on 8/26/2019.
Currently, claims 1-7 are pending and examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,446,389 to Heffner et al. (‘Heffner’).
Re claim 1: Heffner discloses a locking device 50 comprising a cam 62 formed in a rotating unit 15 (Fig. 7) configured to rotate about a rotational center axis that is parallel to an opening width direction of a door 3L/3R, the cam 62 being configured to permit or prohibit movement of a door leaf 3L/3R in the opening width direction in accordance with a rotational position of the rotating unit (Fig. 1-2).
Re claim 2: wherein the cam 62 has a cam surface (Fig. 10) configured to contact with a contact portion that moves together with the door leaf 3L/3R, and wherein the cam surface is configured such that the rotating unit rotates about the rotational center axis as the contact portion advances to in a direction that the contact portion enters.  
Re claim 3: further comprising a rotation prohibiting portion (near 15) for prohibiting rotation of the rotating unit 15 at such a position as to prohibit the movement of the door .
 Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive because as set forth above the rejections and Fig. 7, a cam 62 formed in a rotating unit 15 configured to rotate about a rotational center axis that is parallel to an opening width direction as shown in Figs. 1-7. Note that the claims 1-3 are sole draw to a sub-combination of a locking device; any limitations in relation with a door have been considered as functional or intended of use of the device. Upon further consideration, claims 4-7 are now objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale